— Casey, J.
Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered November 9, 1983, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
On October 5, 1983, defendant entered her plea to a prosecutor’s information. It was understood that her plea waived *341her right to be indicted by a Grand Jury and that her sentence would be 2 to 4 years in prison. On November 9, 1983, defendant was charged with a prior conviction of criminal possession of a dangerous drug in the fourth degree in April 1974. Defendant was given the 2-td-4-year sentence as promised.
On this appeal, defendant complains initially that the amendment of the prosecutor’s information as to the date of her commission of the crime was prejudicial. Defendant did not object to the amendment, however, when it was made at the time of her plea and we find no showing of prejudice in the circumstances.
As to the severity of her sentence, defendant’s prior conviction and her numerous lesser brushes with the law have clearly demonstrated that defendant has no desire to overcome her drug dependency and to rehabilitate herself. In these circumstances, the sentence was justified. The judgment of conviction should be affirmed.
Judgment affirmed. Mahoney, P. J., Main, Casey, Yesawich, Jr., and Harvey, JJ., concur.